United States Securities and Exchange Commission Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 8, 2010 SHUFFLE MASTER, INC. (Exact name of registrant as specified in its charter) Minnesota 0-20820 41-1448495 (State or Other Jurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation or Organization) 1106 Palms Airport Drive 89119-3720 Las Vegas, Nevada (Zip Code) (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (702) 897-7150 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On September 8, 2010, Shuffle Master, Inc. (NASDAQ National Market: SHFL) (either the “Company,” “we” or “our”) issued a press release announcing its financial results for its third quarter ended July 31, 2010.The full text of the press release is furnished as Exhibit 99.1 to this report. Such information shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press release dated September 8, 2010, regarding the Company’s financial results for its third quarter ended July 31, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHUFFLE MASTER, INC. (Registrant) Date:September 10, 2010 /s/ PHILLIP C. PECKMAN Phillip C. Peckman Chief Executive Officer
